UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7208



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEVON DALE BECKFORD, a/k/a Chubbs, a/k/a
Trubbey, a/k/a Bull, a/k/a Big Bull, a/k/a
Fats,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-96-66, CA-99-512-3)


Submitted:   November 29, 2001            Decided:   December 6, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Devon Dale Beckford, Appellant Pro Se. Stephen Wiley Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Devon Dale Beckford seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Beckford, Nos. CR-96-66, CA-99-512-3

(E.D. Va. July 5, 2001).   We decline to address the new ineffective

assistance of counsel claims raised by Beckford for the first time

on appeal.    See Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993) (holding that issues raised for first time on appeal gener-

ally will not be considered absent exceptional circumstances of

plain error or fundamental miscarriage of justice).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2